           Case 1:20-cv-01395-RC Document 38 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


HON. KEVIN OWEN MCCARTHY, et al.,

                             Plaintiffs,

                      v.                                Case No. 1:20-cv-01395-RC

HON. NANCY PELOSI, et al.,

                             Defendants.


                       NOTICE OF WITHDRAWAL OF COUNSEL

        I, Ephraim McDowell, hereby withdraw my appearance as counsel in this case.

Defendants will continue to be represented by the other attorneys who have entered appearances

in this case.


                                                   Respectfully submitted,

                                                   /s/ Ephraim McDowell
                                                   Ephraim McDowell
                                                   O’Melveny & Myers LLP
                                                   1625 Eye Street NW
                                                   Washington, DC 20006
                                                   (202) 383-5300
                                                   emcdowell@omm.com

January 19, 2021
